Opinion issued August 15, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00261-CV
                            ———————————
       AMOS KORYON AND SAMURTAN KORYOUNG, Appellants
                                        V.
SOUTHCREEK VILLAGE COMMUNITY ASSOCIATION, INC., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-09536


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s March 6, 2019 final judgment.

Appellants’ brief was originally due on July 1, 2019. On July 9, 2019, we issued a

notice advising appellants that unless the brief was filed within ten days, we might

dismiss the appeal for want of prosecution. Appellants neither timely filed a brief
nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate court may

dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                           2